Case: 4:18-cr-00565-CDP-JMB Doc. #: 583 Filed: 10/31/19 Page: 1 of 8 PageID #: 2193



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

  UNITED STATES OF AMERICA,                             )
                                                        )
         Plaintiff,                                     )
                                                        )
         v.                                             )       No. 4:18-CR-565-CDP
                                                        )
  DEMETRIUS JOHNSON,                                    )
                                                        )
         Defendants.                                    )

      DEFENDANT DEMETRIUS JOHNSON’S MOTION TO SUPPRESS EVIDENCE
            OBTAINED DURING UNLAWFUL SEARCH OF RESIDENCE

         Defendant Demetrius Johnson (“Johnson”), by and through undersigned counsel,

  respectfully moves to suppress all evidence illegally seized during the search of a residence located

  at 1264 Grant Drive in St. Louis, Missouri. Johnson also moves to suppress all evidence that was

  derived from information or items obtained during the search pursuant to the fruit of the poisonous

  tree doctrine.

         I.        Background

         On June 28, 2018, Johnson was initially charged in an indictment with three counts. (Doc.

  1). On August 9, 2018, the Government sought, and the grand jury returned, a superseding

  indictment charging 16 defendants with 18 counts. (Doc. 179). Johnson was charged in four of

  those counts: Counts 1, 2, 3, and 16. (Id.). On July 10, 2019, upon the Government’s motion, Count

  16 was dismissed. (Doc. 472). Johnson has pled not guilty to all counts.

         Count 1 alleges that Johnson knowingly and intentionally conspired to distribute and

  possess, with the intent to distribute, a mixture or substance containing a detectable amount of

  fentanyl, a Schedule II controlled substance, in violation of 21 U.S.C. § 841(a)(1) and 846. (Id.).
Case: 4:18-cr-00565-CDP-JMB Doc. #: 583 Filed: 10/31/19 Page: 2 of 8 PageID #: 2194



           Count 2 alleges that Johnson knowingly and intentionally distributed a mixture or

  substance containing a detectable amount of fentanyl, a Schedule II controlled substance, in

  violation of 21 U.S.C. § 841(a) and that the death of J.W. resulted from the use of such fentanyl

  distributed by Johnson making the offense punishable under 21 U.S.C. § 841(b)(1)(C). (Id.).

           Count 3 alleges that on or about December 3, 2016, Johnson, along with two

  codefendants:

           acting together and with others, known and unknown, did knowingly possess one
           or more firearms in furtherance of the commission of a drug trafficking crime for
           which they may be prosecuted in a court of the United States, to wit: conspiracy to
           distribute and to possess with the intent to distribute narcotics, including but not
           limited to fentanyl, as charged in Count 1 herein, and in the course of such violation,
           caused the death of David Bryant, through the use of one or more firearms. In
           violation of Title 18, United States Code, Sections 2, 924(c)(1)(A), and 924(j). And
           in the course of this violation caused the death of a person through the use of a
           firearm, which killing is murder as defined in Title 18, United States Code, Section
           1111, in that the defendants acting together and with others, with
           malice aforethought, unlawfully killed David Bryant, by shooting him with one or
           more firearms, willfully, deliberately, maliciously, and with premeditation, thereby
           making this offense punishable under Title 18, United States Code, Sections 2 and
           924(j).

  (Id.).

           Discovery provided by the Government reveals that on July 18, 2018, law enforcement

  officers executed numerous search warrants on residences in St. Louis City and County. Relevant

  to the present motion, law enforcement officers executed a search at 1264 Grant Drive, St. Louis,

  Missouri 63132 (hereinafter, the “residence”). The search occurred at approximately 6:05 a.m.,

  and law enforcement seized numerous items from inside the residence. Additionally, officers

  conducted a search of a vehicle allegedly parked in the driveway of the residence.

           Prior to executing the searches of the residence and the vehicle, Special Federal Officer

  (“SFO”) Michael Betz applied for and obtained a search and seizure warrant dated July 16, 2018.




                                                     2
Case: 4:18-cr-00565-CDP-JMB Doc. #: 583 Filed: 10/31/19 Page: 3 of 8 PageID #: 2195



  This warrant purported to provide the officers with legal authority to search the residence. There

  was no warrant purporting to provide the officers with legal authority to search the vehicle.

         Suppression of the evidence seized during these searches is necessary as the search of the

  residence violated Johnson’s rights under the Fourth Amendment to the United States Constitution

  in that the warrant was not supported by sufficient probable cause and thus should not have issued.

  The search of the vehicle violated Johnson’s rights under the Fourth Amendment because it was a

  warrantless search of a parked car—making the search plainly unconstitutional.

         Because the warrant should not have issued and because the search of the car was

  warrantless, all items seized must be suppressed along with any information or items obtained

  thereafter pursuant to the fruit of the poisonous tree doctrine. See, e.g., Murray v. United States,

  487 U.S. 533, 536- 37 (1988) (stating that the fruit of the poisonous tree doctrine “bars evidence

  which, though not obtained in [an] illegal search, was derived from information or items in the

  search”).

         II.     The Warrant Was Not Supported by Sufficient Probable Cause and Thus
                 Should Not Have Issued

         The Fourth Amendment protects the “right of the people to be secure in their persons,

  houses, papers, and effects, against unreasonable searches and seizures.” U.S. Const., Amend IV.

  “The text of the Amendment itself expressly imposes two requirements: First, all searches and

  seizures must be reasonable. Second, a warrant may not be issued unless probable cause is properly

  established and the scope of the authorized search is set out with particularity.” United States v.

  Ramirez, 676 F.3d 755, 759 (8th Cir. 2012) (internal citations omitted).

         Here, there was insufficient probable cause presented to the Magistrate Judge that evidence

  of a crime would be contained within the residence. “An affidavit must provide the magistrate with

  a substantial basis for determining the existence of probable cause[.]” Illinois v. Gates, 462 U.S.



                                                   3
Case: 4:18-cr-00565-CDP-JMB Doc. #: 583 Filed: 10/31/19 Page: 4 of 8 PageID #: 2196



  213, 239 (1983). “Sufficient information must be presented to the magistrate to allow that official

  to determine probable cause; his action cannot be a mere ratification of the bare conclusions of

  others. In order to ensure that such an abdication of the magistrate’s duty does not occur, courts

  must continue to conscientiously review the sufficiency of affidavits on which warrants are

  issued.” Id. The affidavit in this case is replete with baseless conclusions insufficient to establish

  probable cause sufficient for issuance of a warrant to search the residence.

         The grounds offered in support of the application for a warrant to search the residence

  includes information allegedly provided by four confidential sources (“CS”): CS 3, 4, 5, and 6.

  See Affidavit at 43. CS 3 has prior arrests and prior convictions and was monetarily compensated

  for his/her services. See Affidavit at 10-11. CS 4 had prior arrests and was, presumably, a drug

  addict as he/she tragically passed away from a drug overdose during the investigation. See

  Affidavit at 11-12. CS 5 and 6 had prior arrests and CS 6 had a prior conviction. See Affidavit at

  12-13. One of the confidential sources apparently told law enforcement that Johnson stored

  proceeds from illicit activities at the residence. See Affidavit at 41. However, when officers

  executed the search of the residence, no proceeds were recovered. Thus, the information ostensibly

  provided to law enforcement by at least one of the confidential sources was false and, therefore,

  provided no probable cause sufficient for the issuance of a warrant.

         In addition to the unreliable and demonstrably false information allegedly provided by the

  confidential sources, law enforcement also provided the Magistrate Judge with information

  relating to physical surveillance of the residence. See Affidavit at 43-45. The surveillance revealed

  nothing more than that Johnson resided at the residence. This is plainly insufficient to establish

  probable cause to search the residence.




                                                    4
Case: 4:18-cr-00565-CDP-JMB Doc. #: 583 Filed: 10/31/19 Page: 5 of 8 PageID #: 2197



          Finally, law enforcement provided the Magistrate Judge with a transcription of an alleged

  phone conversation between Johnson and co-defendant Christopher Pipes which reads, in relevant

  part:

          PIPES:         Hey, don’t forget to bring the shells out for the arski for me. That’s what I
                         wanna make sure before you leave the house. You got the key on you? Or
                         you...bring it down there for me?

          JOHNSON:       Uh-huh, I got it.

          PIPES:         Alright, I...I’m fucking around pull pass you anyway, since you know I’m
                         taking pictures today. I ain’t got no time so...I’mma call you when I’m on
                         my way cuzzo.

          JOHNSON:       MMMH.

  See Affidavit at 47.

          Following this brief and vague transcription, SFO Betz reaches unfounded conclusions

  about and uses unjustifiable conjecture to, essentially, make complete guesses about the meanings

  of the conversation. SFO Betz represents that “Investigators believe this conversation indicates

  that PIPES is asking JOHNSON to bring him ammunition for an AR rifle. Furthermore, the

  conversation indicates that JOHNSON has the ammunition at his residence, Location #1, and will

  bring it to a residence where both JOHNSON and PIPES have access, which investigators believe

  to be Location #3 (3000A Pennsylvania). Your affiant is of the opinion that this conversation

  confirms the fact that JOHNSON is storing items related to his criminal activity at his personal

  residence, Location #1.” See Affidavit at 47.

          It is black letter law that an officer’s gut instinct and unjustified conclusions are not

  sufficient to support a finding of probable cause. Id. (citing Nathanson v. United States, 290 U.S.

  41 (1933)) (“A sworn statement of an affiant that ‘he has cause to suspect and does believe that’

  liquor illegally brought into the United States is located on certain premises will not do”). SFO




                                                   5
Case: 4:18-cr-00565-CDP-JMB Doc. #: 583 Filed: 10/31/19 Page: 6 of 8 PageID #: 2198



  Betz’s conclusions are not, in any way, supported by the brief transcription provided in the

  affidavit and did not provide sufficient probable cause for issuance of a warrant to search the

  residence.

         III.    The Search of the Vehicle Was Plainly Unconstitutional

         The warrant that was issued in this case made absolutely no mention of any vehicle that

  was to be the target of a search and seizure. Nonetheless, in the FBI 302 report that documented

  the execution of the warrant on July 18, 2018, it is noted that a Samsung cellular phone was seized

  from a vehicle allegedly parked in the front driveway. See FBI 302 at 2.

         Warrantless searches are presumptively unreasonable. See Groh v. Ramirez, 540 U.S. 551,

  559 (2004). Absent exigent circumstances or an exception to the Fourth Amendment’s warrant

  requirement, the search of the vehicle was unconstitutional, and the evidence seized must be

  suppressed.

         Here, there was no exigency. Johnson was detained in the residence with law enforcement

  present, no one’s life was in danger, and there was no risk that evidence would be destroyed. See

  United States v. Ball, 90 F.3d 260, 263 (8th Cir. 1996). Moreover, no exception to the warrant

  requirement existed. Accordingly, the search of the vehicle unquestionably represented an

  unconstitutional warrantless search and the evidence seized from the vehicle must be suppressed.

         IV.     Conclusion

         Based on the foregoing, this Court should suppress all evidence unconstitutionally seized

  during the above described searches and all evidence derived from information or items seized

  during the searches pursuant to the fruit of the poisonous tree doctrine. Johnson respectfully

  requests an evidentiary hearing.




                                                  6
Case: 4:18-cr-00565-CDP-JMB Doc. #: 583 Filed: 10/31/19 Page: 7 of 8 PageID #: 2199



                                      Respectfully submitted,

                                      Margulis Gelfand, LLC

                                      /s/ William S. Margulis
                                      WILLIAM S. MARGULIS, #37625
                                      JUSTIN K. GELFAND, #62265
                                      8000 Maryland Ave., Ste. 420
                                      St. Louis, MO 63105
                                      Telephone: 314.390.0234
                                      Facsimile: 314.485.2264
                                      bill@margulisgelfand.com
                                      justin@margulisgelfand.com
                                      ATTORNEYS FOR DEFENDANT JOHNSON




                                         7
Case: 4:18-cr-00565-CDP-JMB Doc. #: 583 Filed: 10/31/19 Page: 8 of 8 PageID #: 2200



                                        Certificate of Service

         I hereby certify that I filed the foregoing through the Court’s CM/ECF system which will

  provide notice of filing to all counsel of record.


                                                /s/ William S. Margulis
                                                WILLIAM S. MARGULIS, #37625
                                                JUSTIN K. GELFAND, #62265
                                                8000 Maryland Ave., Ste. 420
                                                St. Louis, MO 63105
                                                Telephone: 314.390.0234
                                                Facsimile: 314.485.2264
                                                bill@margulisgelfand.com
                                                justin@margulisgelfand.com
                                                ATTORNEYS FOR DEFENDANT JOHNSON




                                                   8
